Citation Nr: 0123288	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of November 2, 1946 and September 28, 1949 
in assigning a 20 percent evaluation for the veteran's 
service-connected shell fragment wound of the left chest.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left chest, with damage to Muscle 
Groups I and II, with hemothorax, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  He was awarded several medals, including the 
Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action of the Regional 
Office (RO) that concluded that CUE was not present in the 
rating decisions of November 1946 and September 1949.  

The issues of entitlement to an increased rating for 
residuals of a shell fragment wound of the left chest with 
damage to Muscle Groups I and II and an increased rating for 
bronchitis will be considered in the REMAND following the 
ORDER section of this decision.


FINDINGS OF FACT

1.  By a rating decision dated in February 1946, the RO 
granted service connection for gunshot wound, cicatrix, of 
the left chest, evaluated as 10 percent disabling.  

2.  A rating action on November 2, 1946 increased the 10 
percent rating for residuals of a gunshot wound of the left 
chest to 20 percent.  The 20 percent evaluation was confirmed 
and continued by a rating action on September 28, 1949.

3.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the November 1946 and September 
1949 rating decisions.

4.  There was no undebatable error of fact or law in either 
the November 1946 or September 1949 rating decisions.  


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of CUE.  
38 C.F.R. § 3.105(a) (2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has, in 
pertinent part, expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of, and has enhanced its duty to assist a 
veteran in developing, the information and evidence necessary 
to substantiate a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


The Board finds that VA has met its duty to notify and assist 
in the veteran's CUE appeal.  Despite the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand of this issue is not required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. § 5103A.  The veteran has been provided 
a statement of the case informing him of the laws and 
regulations relevant to his claim.  In addition, the Board 
notes that given the nature of the claim (i.e., CUE) further 
development of the record would not assist in the 
adjudication of this matter.  

Factual background

The service medical reports of record in November 1946 and 
September 1949 disclose that the veteran sustained a 
penetrating wound of the left chest as a result of an enemy 
sniper bullet in September 1944. The wound was cleaned and 
dressed and the veteran was evacuated to a hospital.  
Additional records reflect that the veteran had a perforating 
wound of the left chest, with compound fractures of the left 
5th and 6th ribs, and a hemothorax.  Clinical records show 
that an examination of the lungs on September 24, 1944 
revealed an undebrided bullet wound of the anterior mid left 
chest, just below the clavicle, and a debrided wound 
posterior to the mid left chest, just below the scapula.  The 
final diagnoses were perforating wound of the left chest with 
left hemothorax and compound comminuted fracture of the left 
5th and 6th ribs.  It was noted in October 1944 that the wound 
of the posterior chest had been excised and closed.  Later 
that month, the veteran underwent thoracentesis and a 
thoracotomy.  Still later in October 1944, it was reported 
that the left lung was normal throughout, and that the 
veteran had had full clinical recovery.  The final diagnoses 
were perforating gunshot wound of the left chest, and 
compound fracture of the left 5th and 6th ribs.  

The service medical records also disclose that the veteran 
was seen for bronchitis in August 1944 and March 1945.  An 
additional diagnosis in March 1945 was healed bullet wound of 
the left chest, posterior.  In April 1945, the final 
diagnosis was influenza.  On the separation examination in 
January 1946, it was noted that the veteran had sustained a 
chest wound on the left side from a bullet in 1944.  A 
clinical evaluation of the lungs was normal.  A chest X-ray 
study was negative.  There was a 1/2 inch scar of the left 
pectoral region.

In a February 1946 rating decision, the RO granted service 
connection for gunshot wound cicatrix of the left chest, 
evaluated as 10 percent disabling.  

In a statement dated and received in June 1946, D.C. Dotson, 
M.D., related that he had examined the veteran that month.  
He noted that the veteran had received a gunshot wound in the 
left shoulder that penetrated the chest and came out in the 
3rd intercostal space in the anterior chest wall.  The 
physician stated that the veteran complained of severe pain 
in the chest at times, a burning sensation in the region of 
the scar in the left shoulder, and a nonproductive cough on 
exertion.  The examiner opined that if the complaints 
existed, the 10 percent disability evaluation should be 
raised.

The veteran was afforded an examination by the VA in October 
1946.  It was noted that the veteran sustained a gunshot 
wound while in service in September 1944.  It was stated that 
the bullet entered over the left scapula and exited in the 
mid clavicular line fracturing the 3rd, 5th and 6th ribs.  The 
veteran complained that touching the 5th and 6th ribs on the 
left caused cold chills over that side of the chest and goose 
pimples appeared.  He reported that when attempting to work 
he had pain and aching through the chest and shoulder blade.  
He also complained that sitting still caused pain in the left 
shoulder blade.  He reported that when he tried to lift or 
carry any weight in the left arm it became weak and shaky.  
Clinical evaluation revealed gunshot wound scars over the 
lower portion of the left scapula and anterior portion of the 
chest.  Physical examination of the chest was negative.  
There was no limitation of motion about the left shoulder.  
The diagnosis was gunshot wound of the left chest.  

By a rating decision dated November 2, 1946, the RO 
recharacterized the disability as muscle damage, groups I and 
II, moderately severe, minor, due to perforating wound of the 
left chest with fractures of the 5th and 6th ribs and 
hemothorax, and increased the rating to 20 percent under 
Diagnostic Code 5302.  No appeal was taken from that 
determination and it became final.

A VA hospital discharge summary reveals that the veteran was 
admitted on October 15, 1947 for complaints of pain in his 
left shoulder and arm of six weeks duration.  It was noted 
that in September 1944, he received a through and through 
chest wound, with the point of entry at the posterior left 
shoulder, lower scapula, and the point of exit at the 
anterior chest, 3rd interspace, three inches to the left of 
the sternum.  It was reported that there was an immediate 
paralysis of the left arm lasting three days with a loss of 
sensation in that arm.  The veteran was also reportedly short 
of breath for approximately one month.  Apparently, he also 
had a hemopneumothorax.  It was noted that this had been 
treated successfully and the veteran had had a complete 
return of function of his arm in three days.  It was noted he 
had no further trouble with his chest or arm while in the 
service.  It was also noted as medical history that, in 
September 1946, the veteran had had an onset of sharp pain 
over the left anterior shoulder radiating down the lateral 
posterior surface of his left arm to the elbow.  This pain 
reportedly would come and go and stay for four or five days 
and go for about ten days.  It was stated that it had been 
present off and on since then and had become worse lately.  
It was also indicated that the veteran had very slight 
atrophy of the musculature of the left shoulder girdle, but 
that this was not remarkable in a right-handed individual.  

An examination disclosed that superficial and deep sensation 
were normal on both sides.  Deep and superficial reflexes 
were bilaterally present and equal.  X-rays of the chest and 
left shoulder were negative.  The document reflects that the 
veteran was evaluated by two neurologists who found no 
evidence of any neurological disease.  One physician felt 
that the paralysis at the time of the bullet wound was 
functional.  It was noted that pain in the veteran's arm 
disappeared several days after admission and did not return.  
The diagnoses were gunshot wound of the left chest, resulting 
in hemopneumothorax, and no neurological disease found.  In 
the recommendations portion of the hospital summary, it was 
indicated that it would be impossible to say that the veteran 
did not have occasional pains in his chest resulting from 
scarring when he had a through and through chest wound with a 
hemopneumothorax.  However, there was no X-ray evidence or 
evidence on physical examination of any disease of the chest 
at the present time.  It was further noted that the residuals 
of the gunshot wound were certainly minimal if they existed 
at all.  

In statement received in August 1949, Dr. Dotson reported 
that the veteran had been in his office on several occasions 
complaining of pain in the left chest and frequent colds.  
The physician suggested that the veteran have X-rays to 
determine if the gunshot wound was causing his pain and cough 
or if there was some other complication.  

On VA examination in September 1949, the veteran stated that 
he had received treatment for his chest condition in October 
1947 and denied receiving any regular treatment from his 
private physician.  He complained of being short-winded and 
having colds all the time.  A physical examination revealed 
well-healed scars on the chest and left scapula as a result 
of the gunshot wound.  The scars were described as nontender 
and nonadherent.  Examination of the respiratory system 
revealed lung expansion was equal and free, and lung sounds 
were normal on the right and left on palpation and 
percussion.  He had normal breath sounds on auscultation, of 
the right and left lungs, with no rales or friction rubs 
heard.  He complained of frequent colds, but stated he had no 
current symptoms.  A chest X-ray was normal.  The veteran 
indicated that he had no symptoms at the time of the 
examination.  The diagnoses were scars, gunshot wound of the 
left chest, fractures of the 5th and 6th ribs and hemothorax 
not found by X-ray study.

In a rating decision dated September 28, 1949, the RO 
confirmed and continued the 20 percent evaluation for the 
service-connected gunshot wound residuals of the left chest.  
No appeal was taken from that determination, and it became 
final.

Analysis 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
(Emphasis in original.)

In order to find that the rating decisions of November 1946 
and September 1949 were clearly and unmistakably erroneous, 
however, it must be concluded that the evidence of record at 
the time those decisions were rendered was such that the only 
possible conclusion based on the evidence of record at those 
times was that a higher rating should have been assigned for 
muscle damage, groups I and II, moderately severe, due to 
perforating wound of the left chest with fracture of the 5th 
and 6th ribs and hemothorax.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.  There was ample evidence to 
support the finding at the time of the rating decisions in 
November 1946 and September 1949.  

The nature of the veteran's allegations, even if true, do not 
form the basis of CUE.  The failure to comply with the duty 
to assist cannot form a basis for a claim of CUE since such a 
breach creates only an incomplete rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran asserts that the 20 percent evaluation for the 
residuals of a gunshot wound of the left chest assigned by 
the RO in the November 1946 rating decision and confirmed and 
continued in the September 1949 rating action constitutes CUE 
under 38 C.F.R. §§ 4.55(e) and 4.72, since the record 
established that there was a compound comminuted fracture.  
The evidence of record at the time of the November 2, 1946 
rating decision consisted of the service medical records, a 
physician statement dated in June 1946 and a report of VA 
examination in October 1946.  The Board notes that additional 
evidence received prior to the September 28, 1949 rating 
decision included an October 1947 VA discharge summary, an 
August 1949 private physician's statement, and a September 
1949 VA examination report.  There is no allegation that the 
correct facts as they were known at the time were not before 
the adjudicators.  

The Board acknowledges that a note in the section of the 1945 
Rating Schedule addressing muscle injuries stated that 

In rating disability from injury of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  

The 1945 Rating Schedule further noted that the factors 
establishing a moderate disability of the muscles include:

Type of injury: Through and through or deep penetrating wound 
of relatively short track from a single bullet, small shell 
or shrapnel fragment are to be considered as of at least 
moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.

Objective findings: Entrance and (if present) exit scars, 
linear or relatively small, and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.

The factors establishing a moderately severe disability of 
muscles include:

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of an inability to keep up to production standards is 
to be considered, if present.

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

The factors establishing a severe disability of muscles 
include:

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile or large or multiple low- 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, and intermuscular binding and cicatrization.

History and complaint: As under moderately severe, in 
aggravated form.

Objective findings: Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in the wound 
area. Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to Faradism compared with the sound 
side may be present. Visible or measured atrophy may or may 
not be present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.16 (1945).

Under Diagnostic Code 5301 (1945), governing the evaluation 
of Group I, the extrinsic muscles of the shoulder girdle 
(trapezius, levator scapulae, and seratus magnus), for the 
minor extremity, a moderate disability warrants a 10 percent 
rating; a moderately severe disability warrants a 20 percent 
rating; and a severe disability warrants a 30 percent rating.

Under Diagnostic Code 5302 (1945), governing the evaluation 
of Group II, the extrinsic muscle of the shoulder girdle 
(pectoralis major II, latisimus dorsi and teres major, 
pectoralis minor, and rhomboid), for the minor extremity, a 
moderate disability warrants a 20 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  

Under the 1945 rating schedule, the principles of combined 
rating specified that muscle injuries in the same anatomical 
region such as the pelvic girdle and thigh, will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.

The veteran argues, in effect, that a higher rating should 
have been assigned since the evidence demonstrated that he 
had a compound comminuted fracture and that fact, in and of 
itself, warranted an increased rating.  It is significant to 
point out, however, that the record is devoid of any evidence 
that the veteran's gunshot wound resulted in any muscle 
injury.  While a compound comminuted fracture was noted, in 
order to establish a severe muscle injury, some muscle damage 
had to be present.  That was simply not true in this case.  
Although the Board has no reason to doubt that the veteran 
now honestly believes that a mistake was made in the 1946 and 
1949 RO determinations, his arguments, at most, amount only 
to a dispute with the weighing and evaluation of the evidence 
then of record.  This is the type of allegation that cannot, 
as a matter of law, form the basis for CUE.  A mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation that is adequate to raise a 
CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The 
Court further noted that "the determinative issue was not 
evidentiary but legal, i.e., has the appellant complied with 
the legal requirements to plead a CUE claim."  The same 
issue is inherent in this case.  The veteran has raised 
questions concerning the weighing or interpretation of the 
evidence, but he has not provided "persuasive reasons . . 
.as to why the result would have been manifestly different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  As 
noted above, mere disagreement with the interpretation of the 
evidence does not constitute a claim of CUE.

In Sabonis, 6 Vet. App. 426, 430, the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  


ORDER

Since the veteran has not properly raised the issue of CUE, 
the appeal is denied.


REMAND

By a rating decision in July 1999, the RO denied entitlement 
to an increased rating for bronchitis and the residuals of a 
shell fragment wound of the left chest.  Notice of the 
determination was provided to the veteran and his 
representative in August 1999.  The Board construes 
statements submitted by the veteran and his representative 
the following month to be a timely notice of disagreement 
with the determinations.  A statement of the case has not 
been issued with regard to these matters.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Because of the change in the law brought about by the VCAA, 
and its implementing regulations referenced above, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and its implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed with regard to 
the issues of entitlement to an increased 
rating for residuals of a shell fragment 
wound of the left chest and for 
bronchitis.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  If either benefit sought is not 
granted, the RO should issue a statement 
of the case concerning the issue(s) of 
entitlement to increased rating(s).  

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board, in accordance with appellate 
procedures.  The purpose of this remand is to ensure due 
process.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

